—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Dunn, J.), entered April 2, 1997, which, upon a jury verdict, is in favor of the defendant and against him.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the trial court’s denial of his application for a single trial on the issues of liability and damages was a proper exercise of its discretion (see, Stanford v Resler, 206 AD2d 468).
Further, the trial court did not err in failing to charge the jury that the plaintiff had a lesser burden of proof due to his memory loss (see, Schechter v Klanfer, 28 NY2d 228). Here, the plaintiff was able to testify, in detail, as to his version of the occurrence and therefore, the Schechter rule does not apply (see, Miceli v GEICO Props., 215 AD2d 461; Fitzgibbon v County of Nassau, 182 AD2d 670; Jarrett v Madifari, 67 AD2d 396).
The plaintiffs remaining contention is without merit. Friedmann, J. P., Goldstein, Florio and Luciano, JJ., concur.